Mr. Justice Stafford,
of the Supreme Court of the District of Columbia, who sat with the Court in the hearing and deter-' urination of the appeal in the place of Mr. Chief Justice Shepard, delivered the opinion of the Court:
It is upon the effect of the paragraph last quoted, in connection, of course, with what has been recited as leading up to it, that the decision of the question must depend. If the statement is to be understood as meaning that the plaintiff received actual notice of the defendant’s retirement before the date of some" of her charges against him, the affidavit is sufficient to entitle the defendant to a trial. If, however, the statement means only that the defendant claims that the matters of fact previously set forth in the affidavit amount in law to notice, the statement is only a conclusion of law and adds nothing to the matters of fact previously set forth.
We are inclined to construe the language as it was construed by the court below, and to hold the affidavit insufficient. The rule is fundamental, Verba fortius accipiuntur contra proferentem, language is to be construed against the composer. He has his choice of words. If he chooses to employ doubtful or ambiguous expressions when unmistakable language was ready to hand, it is fair to assume that he did so because he did not quite dare to use the stronger expressions. His interest prompted him to use the strongest expressions the truth would warrant, and it must be assumed that he has done so. How easy it would have been for him to have stated that the defendant expected to prove that the plaintiff saw and read the published notice, or that she actually knew of his retirement. Instead of doing this the affiant sets forth with great particularity the facts which he does expect to prove, the publication in the papers and that he believes the plaintiff read one or more of the papers, but not that she read the notice. He does not even say that he expects to prove that she read the newspapers, but only that he believes she did. After this careful and cautious statement of what he expected to prove as matters of fact, the general language, that he expects to prove that the plaintiff “had *540notice of and acquiesced in said retirement,” and “after such notice and knowledge continued,” etc., must be taken merely as summing up Ms inferences from tbe various special facts before stated.
It is admitted that unless the plaintiff had actual notice of the defendant’s retirement,' the defendant is liable for the balance claimed, for the plaintiff was a regular customer of the firm, and the general notice by publication, which would have been sufficient in the case of those not already customers, was not sufficient as against her. In the absence of actual notice, she had a right to treat the account exactly as though no dissolution had occurred and to recover against the defendant the balance.
Judgment affirmed with costs of this appeal.